 Case 16-71479-jrs        Doc 127   Filed 10/09/20 Entered 10/09/20 13:16:43             Desc Main
                                    Document     Page 1 of 3




   IT IS ORDERED as set forth below:



   Date: October 9, 2020
                                                      _____________________________________
                                                                  James R. Sacca
                                                            U.S. Bankruptcy Court Judge

  _______________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION


      IN RE:                                          )     CHAPTER 11
                                                      )
      QUENTIN ALEXANDER STEPHENS                      )     CASE NO.: 16-71479-JRS
                                                      )
               Debtor.                                )
=================================================================


                                    ORDER GRANTING
                         DEBTOR’S APPLICATION FOR FINAL DECREE
                                 SUBJECT TO OBJECTION


         Before the Court is Debtor’s Application for Final decree filed August 4, 2020 (Doc. No.

 122) (the “Application”).

        It appears the Application has been properly served and no party in interest has filed an

 objection. Debtor has filed its monthly operating reports, is paying all creditors in accordance with

 the confirmed plan of reorganization and is substantially current with its quarterly payments to the

                                                  3
Case 16-71479-jrs      Doc 127       Filed 10/09/20 Entered 10/09/20 13:16:43             Desc Main
                                     Document     Page 2 of 3



US Trustee. Debtor has filed its Final Administrative Report in accordance with BLR 3022-1. No

issues of jurisdiction have been raised, the relief requested is appropriate, and the United States

Trustee has indicated its to consent the Application and to this Order. Accordingly, it is

       ORDERED that:

       (1)    Debtor’s Application is GRANTED; and

       (2)    The provisions of Debtor’s Plan are and continue to be binding on Debtor, its

              creditors and equity security holders, and any other parties in interest, whether or not

              such claim or interest was impaired by the Plan and whether or not such creditors or

              equity holders or partied in interest accepted the Plan; and

       (3)    The Court shall retain jurisdiction to enter a discharge Order and reopen the case for

              that limited purpose without Debtor’s paying a fee to reopen the case solely for the

              purpose of entry of a discharge Order upon completion of all Plan payments.

       (4)    Debtor’s counsel shall serve a copy of this Order on (a) the Office of the United States

              Trustee; (b) all secured and unsecured creditors in the case and their counsel; and (c)

              any other parties or entities requesting service. Any such parties shall have 14 days

              from the date of such service to file an objection to this Order, and the Court may

              then schedule a hearing to consider any such objections to the Order.

       (5)    If no objections to this Order are timely filed, the Clerk shall close this case reasonably

              promptly thereafter.



                                         [END OF ORDER]




                                                  3
Case 16-71479-jrs      Doc 127     Filed 10/09/20 Entered 10/09/20 13:16:43    Desc Main
                                   Document     Page 3 of 3




Draft prepared and submitted by:

Debtor in Possession, by
BUSCH SLIPAKOFF MILLS                             By:_ /s
& SLOMKA, LLC                                     With Express Consent
                                                  David S. Weidenbaum
By: /s/
                                                  GA Bar 745892
Howard P. Slomka, Esquire
                                                  Office of the U.S. Trustee
Georgia Bar No. 652875
                                                  75 Ted Turner Drive, S.W.
3350 Riverside Pkwy. Ste #2100
                                                  Atlanta, GA 30303
Atlanta, GA 30339
                                                  (404) 331-4437
(404) 800-4014 (telephone)
hs@bsms.law (e-mail)




Distribution List

Howard P. Slomka, Esquire
Georgia Bar No. 652875
3350 Riverside Pkwy.
Ste #2100
Atlanta, GA 30339
(404) 800-4014 (telephone)
hs@bsms.law (e-mail)




                                              3
